Citation Nr: 1725194	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss (originally claimed as bilateral hearing loss).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel





INTRODUCTION

The Veteran served honorably on active duty service with the Air Force from January 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

Although the Veteran requested and was scheduled to appear at a Board video conference hearing before a Veterans Law Judge in June 2014, in May 2014, he notified VA that he wished to cancel the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

In August 2014, February 2015 and October 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current right ear hearing loss manifested during active duty service or is a result of an incident of service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for
right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The absence of in-service evidence of hearing loss, however, is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) -American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The Veteran avers that his current right ear hearing loss is a result of acoustic trauma during active duty service.  He specifically states that in his military occupational specialty (MOS) as an airplane mechanic, he worked in close proximity to jet and propeller aircraft every day on the flight line without adequate hearing protection.

Of record are his service personnel records, which indeed show that from January 1961 to January 1962, he was an Assistant Crew Chief on a VT-29A aircraft, where he performed preflight, postflight and unscheduled maintenance.  They also reveal that he worked on the flight line while serving in Korea.  Further, his July 1963 DD 214 shows his MOS was as an Airman Basic (the civilian equivalent of airplane mechanic).  Based on this record, as well as his MOS, the Board finds it reasonable that he experienced acoustic trauma in service and finds his statements credible.  

The Veteran's service treatment records show he had several complaints of hearing loss in both ears and reported frequent ringing in his ears.  He is currently service-connected for bilateral tinnitus and left ear hearing loss.

During his January 1960 service enlistment examination, puretone threshold levels were as follows (converted from ASA units to ANSI):



    HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
20
--
15
LEFT
25
15
20
--
10
 
The criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater.

His May 1963 separation examination showed the following puretone threshold levels, again converted to ANSI:



    HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
20
10
15
--
15

Again, the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear.

There is no evidence that the Veteran was diagnosed with hearing loss, under VA criteria, within one year of service.  As such, service connection for right hearing loss on a presumptive basis is not for application.

In an October 1982 hearing evaluation, performed as part of an Air Force Reserves examination (the Veteran ultimately chose not to join the Reserves), showed puretone threshold levels as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
5
10
15
LEFT
20
10
5
25
25

Again, there was no hearing loss for either ear for VA purposes.

In September 2009, the Veteran was afforded a VA audiological examination, where puretone threshold levels were as follows:





    HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
20
60
60
LEFT
20
15
15
60
60

The hearing loss average for the right ear was 39 decibels and the speech recognition score was 94 percent, which shows that right ear hearing loss was met for VA purposes.

Although the VA examiner opined that the Veteran's tinnitus was as likely as not related to service, she opined that it was less likely than not that his bilateral sensorineural high frequency hearing loss was due to noise exposure incurred in service because his hearing threshold levels had been within normal limits both at enlistment and at separation.  She also noted that the Veteran had passed a whispered voice hearing test at separation bilaterally.  As discussed above, however, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  See Ledford, supra.

Accordingly, in August 2014, the Board remanded the Veteran's claim to the AOJ for an addendum to clarify her prior opinion.  In December 2014, the Veteran was granted service connection for tinnitus and left ear hearing loss based on the opinion of the same VA examiner who performed the previous evaluation.  In October 2014, she opined that since there had been such significant threshold shifts in his left ear hearing between the October1982 examination and the examination at separation 19 years earlier, it was more likely than not that the findings for his left ear were the result of his subsequent reserve service.  However, as noted above, the Veteran confirmed that he did not actually join the Air Force Reserves at any time, either before or after that examination.

As a result, in February 2015, the Board again asked the VA examiner to provide an addendum explaining her reasoning for the discrepancy between her positive nexus opinion for the Veteran's left ear hearing loss, purported based on his audiogram findings in 1982, and the negative opinion for the right.  In April 2015, she again opined that all audiometric thresholds obtained for the right ear while he was in service had been normal and no significant threshold shift had been noted for his right ear when comparing his active duty separation examination in 1963 to his October 1982 reenlistment examination some 19 years later.  

In October 2015, the Board again remanded the claim for clarification from the VA examiner.  In December 2015, she wrote the following: "Examiner has already provided sufficiently detailed opinion addendums regarding [the Veteran's] right ear hearing loss issue.  Opinion remains unchanged:  It is less likely than not that his right ear hearing loss had been related to his military service.  NO further comment is necessary." (emphasis in original).

Based on the non-responsive reply from the VA examiner, the AOJ returned the Veteran's claims file to her to try to obtain a substantive response to the Board's remand directives, specifically concerning the medical validity of Delayed Onset Hearing Loss.  In December 2016, the examiner cited a Consensus Study report entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006).  Quoting from the study, she wrote the following:

[T]he evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone threshold are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days. ...[However,] [t]here is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure .... Although the definitive studies to address this issue have not been performed, ... it is unlikely that such delayed effects occur.  

Id.  Page 11 Box ES-1: Chapter 2: Noise Induced Hearing Loss: http://www.nap.edu/catalog/11443.html  (emphasis added).

The examiner therefore again opined that it was less likely than not that the Veteran's current right ear hearing loss is a result of his active duty service.  

It is VA's longstanding policy that a veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on a review of the complete evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for his right ear hearing loss have been approximated.

In this regard, the Board is puzzled by the fact that the same VA examiner rendered a different opinion that was based on the exact same set of facts concerning the cause of the Veteran's left hearing loss when compared to his right ear, particularly when she cited a study that suggests "most recovery to stable hearing thresholds occurs within 30 days."  Given that the Veteran verified that he did not serve in the Air Force Reserve (a fact specifically noted in the October 2015 Board remand, which, according to the examiner, she reviewed as part of his complete claims file), a "significant shift" in puretone threshold levels in his left ear, but not his right ear, based (as the examiner seemingly concluded in her October 2014 examination report) on reserve service is incongruous.  As noted above, the results of the puretone threshold results from the October 1982 Air Force examination did not rise to the level of hearing loss for either ear under VA standards.  As the question of service connection is ultimately an adjudicatory determination and not a medical one, the Board finds that although puzzling, the evidence ultimately is in relative equipoise.  

Accordingly, having resolved reasonable doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  See 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for right ear hearing loss is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


